Citation Nr: 1820110	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-38 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar disc disease with intervertebral disc syndrome.  

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease right knee.

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease left knee.  


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel


INTRODUCTION


The Veteran served on active duty from June 1957 to June 1960 and July 1960 to January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge in February 2018 and a copy of that transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In regards to the Veteran's bilateral knee disabilities, the Veteran was last afforded a VA examination in October 2012.  At the February 2018 Board hearing, the Veteran reported that he now experiences instability in his knees which was not noted on the October 2012 examination.  As such, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his bilateral knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

With regard to the Veteran's low back disability, in March 2018, the Veteran was afforded a new VA examination addressing the severity of his low back disability.  However, the March 2018 examination did not reflect consideration of Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court noted that 38 C.F.R. § 4.59 requires that range of motion testing should include results from active and passive motion and in weight-bearing and nonweight-bearing.  As such a remand is necessary to afford the Veteran a new VA examination for his low back.  

The action requested above will also afford the opportunity to apply another recent Court decision, Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In Sharp, the Court noted that VA's Clinician's Guide specifically advises examiners to try to procure information necessary to render an opinion regarding flares from Veterans.  Id.  The Court found that the examination in question was inadequate because the examiner, although acknowledging that the Appellant was not then suffering from a flare of any of his conditions, failed to ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.  Id.  Therefore, on remand, the VA clinician who conducts the VA examination of the low back and bilateral knees will be requested to provide the information with regard to the functional impairment caused by flare-ups that is required by the holding in Sharp.

Finally, at the February 2018 hearing, the Veteran's representative reported that they would be submitting a private range of motion examination from a Dr. B dated February 2018.  However, a review of the claims file does not reveal such an examination.  Therefore, on remand the Veteran should be provided the opportunity to submit the examination.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran another opportunity to identify any pertinent treatment records for his disabilities.  Specifically, the February 2018 range of motion examination as described at the February 2018 Board hearing.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such. 

2. Obtain VA treatment records dated March 2018 to the present. 

3. Arrange for a VA examination to determine the current severity of the Veteran's service connected low back disability and bilateral knee disabilities.  The electronic record should be made available to the examiner.  

Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing should be accomplished.  The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.  The examiner should also describe any pain, weakened movement, excess fatigability, and incoordination present.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
The examiner is asked to describe whether pain significantly limits functional ability during flare-ups and after repetitive use over time, and if so, the examiner must estimate range of motion in degrees during those times.  If the examination does not take place during a flare or after repetitive use over time, the examiner must glean information regarding the severity, frequency, duration and functional loss manifestations during such times from the Veteran, medical records, and other available sources to provide the requested estimations.  Efforts to obtain such information must be documented.  If there is no pain and/or no limitation of function, such facts must be noted in the report. 

The examiner should note whether the low back disability results in incapacitating episodes of intervertebral disc syndrome, and indicate the total duration of any episodes.

The examiner should note whether there is recurrent subluxation or lateral instability of the left knee, and if so, the degree of severity thereof (slight, moderate, or severe). 

The examiner should note whether the left knee cartilage is semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.

The examiner should also provide an opinion regarding the level of functional impairment caused solely by the Veteran's low back disability and bilateral knee disabilities. 

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

